DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on January 26, 2021. Claims 1-20 are pending and have been examined.
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Applicant’s amendment filed on January 26, 2021 has been entered. 
In view of the amendment to the FIG. 3 and FIG. 4, the objection to the drawings has been withdrawn.
In view of the amendment to the claims, the amendment of claim 8 and the addition of new claims 21-24 has been acknowledged and entered.  
In view of the amendment to claim 8, the objection to claim 8 has been withdrawn.
In light of newly presented claims 21-24, new grounds for rejection under 35 U.S.C §103 are provided in the response below. 

Response to Arguments
The Applicant's arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 7-9 of the Response to Non-Final Office Action dated January 26, 2021 (hereinafter Response
The Applicant’s arguments primarily revolve around asserted deficiencies in Yu (U.S. Pat. App. Pub. No. 2018/0189307, hereinafter Yu) and Webber (U.S. Pat. App. Pub. No. 2016/0042053, hereinafter Webber).
The Applicant argues that Yu teaches treating every document as its own topic. (Response, page 12, citing Yu, ¶¶ [0056] and [0058]). The Applicant asserts that this is in contrast to a topic vector calculated for “a set of topics describing the set of text documents,” exemplified in the disclosure of the instant application at ¶¶ [0031] and [0035]. The Examiner disagrees with the Applicant’s interpretation of Yu.
As presented in the Non-Final Office Action dated November 16, 2020 (hereinafter NFOA), Yu discloses forming a topic space using each of the calculated vectors for each document of a set of documents. (Yu, ¶ [0058]).  Yu discloses that “each entry in a column vector of the plurality of column vectors represents a frequency of a word used in an electronic file represented by the column vector,” where said column vectors are incorporated into “term (or topic) vectors,” also referred to in Yu as the “topic space,” through “single value decomposition of the term-document-matrix…” formed from said column vectors, as further explained in ¶ [0039] and [0042]. (Yu, ¶ ¶ [0039], [0042], [0056], and [0058]).  Thus, Yu discloses “for each of a set of topics describing the set of text documents, calculating a topic vector.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the arguments regarding the specification concerning tokens used to train the word embedding model and not term frequency vectors) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues that calculating topics as described in Yu would “defeat the purpose of topics,” as the number of doc-uments are orders of magnitude higher in number than the number of topics. The Applicant offers as a specific example, that “unlike Yu, which does not Yu’s invention would preclude the need for such an algorithm as there is no need for Yu to generate a set of topics as each document is treated as its own topic.” (Response, page 8). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “generation of a set of topics” or that the “topics are derived from phrases through the use of the k-means algorithm”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The broadest reasonable interpretation of claim 1 indicates the existence of “a set of topics.” As such, arguments that Yu cannot teach claims 1-20 in light of the “generation of a set of topics” or that the “topics are derived from phrases through the use of the k-means algorithm” are unpersuasive. The Applicant is invited to amend the claims, in light of the specification, such that the claims incorporate the desired limitations.
Applicant further argues that Webber fails to disclose “calculating a query vector based on the set of search results for the query” because “Webber’s SDRs apply to returned data items, not the query itself, and thus cannot teach or suggest ‘for each query’ calculating a vector.” (Response, page 9). However, Applicant’s argument is unclear, as the Applicant appears to be arguing that the query vector from Webber is not a query vector because it is based on the results, rather than the query. 
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a query vector based on the query, rather than based on a set of search results for the query) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 1 recites “calculating a query vector based on the set of search results for the query.” As explained in the NFOA, Webber describes “transmitt[ing] a query to the full-text search system 122 and receiv[ing] one or more data items matching the query” thus producing a set of search results for the query. (NFOA, page 4 citing Webber, ¶ [0058]). Webber then generates the SDR from the “one or more data items matching the query” by incorporating semantic information from the data items as vectors. (Webber, ¶ [0058]). Semantics, as used in Webber, can be described as the interdependency of the data items which make up a data document, where those data items are the subject of the query. (Webber, ¶ [0036], [0058]). Thus, by calculating vectors incorporating semantic information, where that semantic information obtained from and associated with the results of the query, Webber discloses the “calculating a query vector based on the set of search results for the query.” 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a query vector may be a vector which identifies ‘hit locations’ of query results”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant further argues that Webber fails to disclose “generating a visualization of the set of queries and the set of topics using the topic vectors and query vectors.” In explanation, Applicant states that SDRs are not similar to query vectors and the “mere disclosure that SDRs are graphically represented cannot equate to the visualization of topic vectors and query vectors.” However, the Applicant’s assertions of the general deficiencies of Webber
Webber discloses that “the similarity engine 304 may provide a graphical representation of each of the SDRs to the user via the user interface,” where the SDRs incorporate the above described query vectors. (Webber, ¶¶ [0058] and [0086]).  The graphical representations of Webber “allow the user to visually review the way in which each data item is semantically mapped.” (Webber, ¶ [0086]).  Therefore, Webber discloses “generating a visualization of the set of queries and the set of topics using the topic vectors and query vectors.” 
The Applicant further argues that the verbal disclosure of a graphical representation in Webber is insufficient. The Examiner has fully considered these arguments and finds them unpersuasive. Webber discloses a graphical representation, thus a “visualization.” (Webber, ¶ [0058]). The Applicant cannot overcome the disclosure of Webber with mere allegations that the claims are patentably distinct. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the example of a visualization disclosed in FIG. 6) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Though the Applicant relies on the example of a visualization disclosed in FIG. 6, the pending claims do not recite all elements of FIG. 6. The visualization recited in claim 1 is not limited to the asserted example. Therefore, in light of the above arguments, the rejection of claim 1 is maintained.
The Applicant further argues that, in light of the previous arguments, claims 1 and all pending claims are patentable over the cited references. The Examiner respectfully disagrees with this assertion with the reasoning as mentioned above. The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Objections
Claim 24 objected to because of the following informalities:  
In claim 24, line 1, “The method of claim 22” should read “The method of claim 23.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. Pat. App. Pub. No. 2018/0189307, hereinafter Yu) in view of Webber (U.S. Pat. App. Pub. No. 2016/0042053, hereinafter Webber).

Regarding claim 1, Yu discloses a method for assigning queries to topics (“a method 200 for searching electronic files based on content”; Yu, ¶ [0026]), comprising, using a computer processor (embodiments can include “one or more processors [to] execute the instructions…”; Yu, ¶ [0007]); searching, using a set of queries (the method includes “electronic files to be Yu, ¶ [0038]), over a set of text documents (“an electronic file may include a text file, word processing file, e-mail or image”; Yu, ¶ [0038]), to produce for each query a set of search results for the query (describes “receiv[ing] a plurality of electronic files and a query… and output[ting] a search result…”; Yu, ¶ [0097]); each search result comprising a subset of text from a text document of the set of text documents (“outputs a search result based on content” where the content of a set of text documents is a subset of text from a text document; Yu, ¶ [0097]); for each query, calculating a query vector… (“A query vector is also constructed from the query…”; Yu, ¶ [0033]); for each of a set of topics describing the set of text documents (“the plurality of electronic files is represented as a plurality of column vectors” where the column vectors indicate frequency of word use in the electronic file as the “topic”; Yu, ¶ [0056])… [and] calculating a topic vector (“a topic space is formed from the plurality of column vectors” where the topic space is constructed based on singular value decomposition; Yu, ¶ [0058]). However, Yu fails to expressly recite calculating a query vector based on the set of search results for the query… [and] generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors.

Webber teaches mapping of data items, such as documents, to sparse distributed representations (SDRs). (Webber, ¶ [0002]) Regarding claim 1, Webber teaches calculating a query vector based on the set of search results for the query (describes “transmit[ting] a query to the full-text search system 122 and receiv[ing] one or more data items matching the query” followed by generating the SDR by incorporating semantic information from the data items as vectors; Webber, ¶ [0058]); and generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors (“the similarity engine 304 may provide a graphical representation of each of the SDRs…” showing “…the way in which each data item is semantically mapped,”; Webber, ¶ [0086]).

Yu to incorporate the teachings of Webber to include calculating a query vector based on the set of search results for the query… [and] generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003] and [0004]).

Regarding claim 2, the rejection of claim 1 is incorporated. Yu disclose all of the elements of the current invention as stated above. However, Yu fail(s) to expressly disclose the method of claim 1, comprising calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase; and calculating the query vector based on the phrase vectors.

The relevance of Webber is described above with relation to claim 1. Regarding claim 2, Webber teaches the method of claim 1, comprising calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase (the method/system describes the production of “individual SDRs” from “a plurality of data items” which can be a “phrase, sentence, paragraph, or other… data items”; Webber, ¶ [0067]); and calculating the query vector based on the phrase vectors (the method/system further describes combining the individual SDRs to create a “a single SDR that reflects the ‘union property’ of the individual SDRs”; Webber, ¶ [0067]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu to incorporate the teachings of Webber to include calculating the query vector Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003] and [0004]).

Regarding claim 3, the rejection of claim 2 is incorporated. Yu disclose all of the elements of the current invention as stated above. However, Yu fail(s) to expressly disclose the method of claim 2, comprising calculating the phrase vectors using a neural network.

The relevance of Webber is described above with relation to claim 1. Regarding claim 3, Webber teaches the method of claim 2, comprising calculating the phrase vectors using a neural network (mapping data items to SDRs includes a “neural network training corpus,” thus the use of neural networks is expressly contemplated; Webber, ¶ [0055]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu to incorporate the teachings of Webber to include calculating the query vector by: for each phrase in a set of phrases calculating a phrase vector for the phrase; and calculating the query vector based on the phrase vectors. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003] and [0004]).

Regarding claim 4, the rejection of claim 2 is incorporated. Yu disclose all of the elements of the current invention as stated above. However, Yu fail(s) to expressly disclose the method of claim 2, wherein each phrase vector is based on a word embedding model and measures the linguistic context of the associated phrase.

The relevance of Webber is described above with relation to claim 1. Regarding claim 4, Webber teaches the method of claim 2, wherein each phrase vector is based on a word embedding model (“In generating an SDR, the system 100 populates a vector with 1s and 0s—1 if a data document uses a data item, 0 if it doesn't,” which is a model for word embedding; Webber, ¶ [0063]) and measures the linguistic context of the associated phrase (the SDR “may be used to determine a pattern representative of semantic context,” thus measuring the linguistic context; Webber, ¶ [0036]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method, generally, and the query vector of Yu to incorporate the teachings of Webber to include wherein each phrase vector is based on a word embedding model and measures the linguistic context of the associated phrase. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003] and [0004]).

Regarding claim 7, the rejection of claim 1 is incorporated. Yu disclose all of the elements of the current invention as stated above. Yu further discloses the method of claim 1, comprising determining for each topic if the topic is covered by a query (“The query vector is projected into the topic space to obtain a linear combination of topics for the query,” thus the method is determining if the topic, as defined within the topic space, is covered by a query; Yu, ¶ [0009]).


Regarding claim 8, Yu discloses a system for voice authentication of an audio stream represented to be the spoken voice of a person (computing device 101 incorporating the method 200; Yu, ¶¶ [0026] and [0082]), comprising: a memory (memory 120, Yu, ¶ [0085]; and a Yu, ¶ [0086]): search, using a set of queries (the method includes “electronic files to be searched based on a query”; Yu, ¶ [0038]), over a set of text documents (“an electronic file may include a text file, word processing file, e-mail or image”; Yu, ¶ [0038]), to produce for each query a set of search results for the query, (describes “receiv[ing] a plurality of electronic files and a query… and output[ting] a search result…”; Yu, ¶ [0097]); each search result comprising a subset of text from a text document of the set of text documents (“outputs a search result based on content” where the content of a set of text documents is a subset of text from a text document; Yu, ¶ [0097]); for each query, calculate a query vector… (“a query vector is also constructed from the query…”; Yu, ¶ [0033]); for each of a set of topics describing the set of text documents (“the plurality of electronic files is represented as a plurality of column vectors” where the column vectors indicate frequency of word use in the electronic file as the “topic”; Yu, ¶ [0056])… [and] calculate a topic vector (“a topic space is formed from the plurality of column vectors” where the topic space is constructed based on singular value decomposition; Yu, ¶ [0058]). However, Yu fails to expressly recite calculate a query vector based on the set of search results for the query… [and] generate a visualization of the set of queries and the set of topics using the topic vectors and the query vectors.

Webber teaches mapping of data items, such as documents, to sparse distributed representations (SDRs). (Webber, ¶ [0002]) Regarding claim 1, Webber teaches calculating a query vector based on the set of search results for the query (describes “transmit[ting] a query to the full-text search system 122 and receiv[ing] one or more data items matching the query” followed by generating the SDR by incorporating semantic information from the data items as vectors; Webber, ¶ [0058]); and generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors (“the similarity engine 304 may provide a Webber, ¶ [0086]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching system, generally, and the query vector of Yu to incorporate the teachings of Webber to include calculating a query vector based on the set of search results for the query… [and] generating a visualization of the set of queries and the set of topics using the topic vectors and the query vectors. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003] and [0004]).

Regarding claim 9, the rejection of claim 8 is incorporated. Claim 9 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 10, the rejection of claim 9 is incorporated. Claim 10 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 11, the rejection of claim 9 is incorporated. Claim 11 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Regarding claim 14, the rejection of claim 8 is incorporated. Claim 14 is substantially the same as claim 7 and is therefore rejected under the same rationale as above.

Regarding claim 15, Yu discloses a method for analyzing queries (“a method 200 for searching electronic files based on content”; Yu, ¶ [0026]), comprising, using a computer Yu, ¶ [0007]): applying one or more queries (the method includes “electronic files to be searched based on a query”; Yu, ¶ [0038]) to documents(“an electronic file may include a text file, word processing file, e-mail or image”; Yu, ¶ [0038]), to produce query search results (describes “receiv[ing] a plurality of electronic files and a query… and output[ting] a search result…”; Yu, ¶ [0097]); calculating a query embedding for each query (For prosecution purposes, the word embedding is interpreted is being interchangeable with the word vector, based on use in the specification. The method discloses that “a query vector is also constructed from the query…”; Yu, ¶ [0033]); creating an embedding…(“a topic space is formed from the plurality of column vectors” where the topic space is constructed based on singular value decomposition; Yu, ¶ [0058]); and determining for each cluster if the cluster is covered by a query using the cluster embedding and the query embeddings (“The query vector is projected into the topic space to obtain a linear combination of topics for the query,” thus the method is determining if the topic, as defined within the topic space, is covered by a query, using both the query embedding and the cluster embedding, where a topic is formed by clustering; Yu, ¶ [0009]). However, Yu fails to expressly recite creating clusters based on the documents [and] creating an embedding for each cluster.

The relevance of Webber is described above with relation to claim 1. Regarding claim 15, Webber teaches creating clusters based on the documents (the method 200 includes clustering, … a set of data documents” to generate a semantic map, Webber, ¶ [0046]); [and] creating an embedding for each cluster (the method 200 includes “generating, [using data items from the data documents from the clustering] by the representation generator, a distributed representation,” the distributed representation being an embedding (vector), Webber, ¶ [0046]).

Yu to incorporate the teachings of Webber to include creating clusters based on the documents [and] creating an embedding for each cluster. As recognized by Webber, the production of SDRs allows for the incorporation of semantic information about a document’s constituent data items into a self-organizing map of data documents. (Webber, ¶¶ [0003] and [0004]).

Regarding claim 16, the rejection of claim 15 is incorporated. Claim 16 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 16 is incorporated. Claim 18 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Webber and Goel (U.S. Pat. App. Pub. No. 2018/0308487, hereinafter Goel)

Regarding claim 5, the rejection of claim 1 is incorporated. Yu and Webber disclose all of the elements of the current invention as stated above. However, Yu and Webber fail to expressly recite the method of claim 1, wherein the text documents comprise transcripts generated by ASR (Automated Speech Recognition).

Goel teaches real-time text conversion as part of a dialogue system for query production and semantic meaning association. (Goel, ¶ [0009]) Regarding claim 5, Goel teaches the method of claim 1, wherein the text documents comprise transcripts generated by ASR (“The Goel, ¶ [0034]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronic files of the electronic file searching method of Yu as modified by the mapping of sparse distributed representations of Webber to incorporate the teachings of Goel to include wherein the text documents comprise transcripts generated by ASR. The described unique speech to text conversion method can identify certain specific user commands or intents, while otherwise allowing for a natural conversation, without switching between grammar based and natural language modes, as recognized by Goel. (Goel, Abstract)

Regarding claim 12, the rejection of claim 8 is incorporated. Claim 12 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 15 is incorporated. Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale as above.
	
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Webber and Zeng (U.S. Pat. App. Pub. No. 2006/0026152, hereinafter Zeng)

Regarding claim 6, the rejection of claim 1 is incorporated. Yu and Webber disclose all of the elements of the current invention as stated above. Webber further discloses creating clusters based on the documents (the method 200 includes clustering, … a set of data documents” to generate a semantic map, Webber, ¶ [0046]) and creating an embedding for each cluster (the method 200 includes “generating, [using data items from the data documents from the clustering] Webber, ¶ [0046]). However, Yu and Webber fail to expressly recite the method of claim 1, comprising generating each topic vector by clustering phrases extracted from the set of text documents into topics and for each topic calculating the topic vector as the centroid of the topic.

Zeng teaches “improved clustering method for dynamically grouping the search results into clusters labeled by phrases extracted from the snippets.” (Zeng, ¶ [0008]) Regarding claim 6, Zeng teaches the method of claim 1, comprising generating each topic vector by clustering phrases extracted from the set of text documents into topics ("method for dynamically grouping the search results into clusters labeled by phrases extracted from the snippets” where "documents are assigned to relevant topics based on the feature vectors of the clusters"; Zeng, ¶¶ [0008] and [0009]); and for each topic calculating the topic vector as the centroid of the topic. (Describes calculating the Intra-Cluster Similarity (ICS) for the cluster, which “is used to measure the content compactness of documents that contain the phrase” and is “calculated as the average cosine similarity between the documents and the centroid”; Zeng, ¶¶ [0055] and [0056]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the file searching method of Yu as modified by the clustering for sparse distributed representations of Webber to incorporate the teachings of Zeng to include generating each topic vector by clustering phrases extracted from the set of text documents into topics and for each topic calculating the topic vector as the centroid of the topic. As organizing search results into clusters with associated topics facilitates quick browsing through search results, as recognized by Zeng. (Zeng, ¶ [0007]).

Regarding claim 13, the rejection of claim 8 is incorporated. Claim 13 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Regarding claim 20, the rejection of claim 15 is incorporated. Claim 20 is substantially the same as claim 6 and is therefore rejected under the same rationale as above.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Webber as applied to claim 1 above, and further in view of Numata (U.S. Pat. No. 5,943,669, hereinafter Numata) and Ciulla (U.S. Pat. No. 9,645,999, hereinafter Ciulla)

Regarding claim 21, the rejection of claim 1 is incorporated. Yu and Webber disclose all of the elements of the current invention as stated above. However, Yu and Webber fail to expressly recite wherein the visualization of the set of queries and the set of topics using the topic vectors and the query vectors is a combined topic-query graph using a forced directed visualization.

Numata teaches a system for retrieval of documents based on the entire document content. (Numata, Col. 3, lines 45-46). Regarding claim 22, Numata teaches wherein the visualization of the set of queries and the set of topics using the topic vectors (The system includes composite vectors, which are generated from “extracted key words … from each classification unit… [and] key words from the headings of all of the structural elements,” where “the contents of each classification unit … and the headings of the structural elements…are expressed as key words,” thus a topic vector; Numata, Col. 5, lines 55-60, Col. 17, line(s) 6-10) and the query vectors is a combined topic-query… [graphic] (The system includes performing “a comparison of query vector and composite vectors… [at] (Step S44)” where the composite vector is the topic vector and the system further discloses “display[ing] the composite vectors … along with the structural elements of the corresponding retrieval units in descending order of the degree of similarity with the query vector (step S45),” ; Numata, Col. 18, line(s) 61-64). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the file searching method of Yu as modified by the clustering for sparse distributed representations and visualization elements of Webber to incorporate the teachings of Numata to include wherein the visualization of the set of queries and the set of topics using the topic vectors and the query vectors is a combined topic-query. The system described by Numata allows documents to be “retrieved based on their degree of similarity to the query, indicative of the quality of the document search.” (Numata, Col. 3, line(s) 65-67). However, Yu, Webber, and Numata fail to expressly recite the combined topic-query graphic as a graph using a forced directed visualization.

Ciulla teaches systems and methods for producing and displaying a similarity graph “that represents relationships between documents.” (Ciulla, Col. 4, lines 4-7). Regarding claim 22, Ciulla teaches a similarity graph using a forced directed visualization (The system includes “creat[ing] a graphical representation of a graph, e.g., a force-directed graph”; Ciulla, Col. 4, line(s) 15-20). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the file searching method of Yu as modified by the clustering for sparse distributed representations and visualization elements of Webber, and the document retrieval system of Numata, to incorporate the teachings of Ciulla to include a graph using a forced directed visualization. The system described by Ciulla accommodates for the difficulty of use and speed in traditional computational linguistics systems. (Ciulla, Col. 4, line(s) 27-35). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Webber as applied to claim 1 above, and further in view of Numata.

Regarding claim 22, the rejection of claim 1 is incorporated. Yu and Webber disclose all of the elements of the current invention as stated above. However, Yu and Webber fail to expressly recite comprising determining a cosine similarity measure for the query vector and the topic vector in order to generate the visualization.

The relevance of Numata is disclosed above with relation to claim 21. Regarding claim 22, Numata further teaches comprising determining a cosine similarity measure (The system includes performing “a comparison of query vector and composite vectors… [at] (Step S44)” where the composite vector is the topic vector and “the method based on the cosine coefficient is used as a calculation method of the degree of similarity of the vectors,” thus a cosine similarity measure; Numata, Col. 15, line(s) 36-40; Col. 18, line(s) 60-61) for the query vector and the topic vector (The system includes composite vectors, which are generated from “extracted key words … from each classification unit… [and] key words from the headings of all of the structural elements,” where “the contents of each classification unit … and the headings of the structural elements…are expressed as key words,” thus a topic vector; Numata, Col. 5, lines 55-60, Col. 17, line(s) 6-10)  in order to generate the visualization (The system further discloses “display[ing] the composite vectors … along with the structural elements of the corresponding retrieval units in descending order of the degree of similarity with the query vector (step S45),” ; Numata, Col. 18, line(s) 61-64).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the file searching method of Yu as modified by the clustering for sparse distributed representations and visualization elements of Webber to incorporate the teachings of Numata to include comprising determining a cosine similarity measure for the query vector and the topic vector in order to generate the visualization. The system described by Numata allows documents to be “retrieved based on their degree of similarity to the query, indicative of the quality of the document search.” (Numata, Col. 3, line(s) 65-67)

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Webber, and Numata as applied to claim 22 above, and further in view of Wnek (U.S. Pat. App. Pub. No. 2006/0242140, hereinafter Wnek)

Regarding claim 23, the rejection of claim 22 is incorporated. Yu, Webber, and Numata disclose all of the elements of the current invention as stated above. However, Yu, Webber, and Numata fail to expressly recite comprising creating a link in the visualization if the cosine similarity measure is greater than a predetermined threshold.

Wnek teaches a system for identification and visualization of clusters of conceptually-related documents. (Wnek, ¶¶ [0007] and [0008]). Regarding claim 23, Wnek teaches comprising creating a link in the visualization if the cosine similarity measure is greater than a predetermined threshold (The system includes “the ‘cluster’ map contains the identifiers of documents for which a most similar document was found and the similarity exceeds a threshold, such as a cosine similarity threshold,” where the cluster map is a graphical representation (visualization) and “if the similarity between the two documents is above the threshold, then a new cluster is started,” thus creating a link based on being greater than a threshold ; Wnek, ¶ [0156]-[0158] and [0160]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the file searching method of Yu Webber, and the document retrieval system of Numata, to incorporate the teachings of Wnek to include comprising creating a link in the visualization if the cosine similarity measure is greater than a predetermined threshold. The system described by Wnek allows  the creation of “document clusters that represent specific and non-intersecting concepts described by a collection of documents; (ii) does not require specification of the number of clusters to be constructed; and (iii) is scalable.” (Wnek, ¶ [0016]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, Webber, Numata, and Wnek as applied to claim 23 above, and further in view of Kafai (U.S. Pat. App. Pub. No. 2019/0034479, hereinafter Kafai)

Regarding claim 24, the rejection of claim 23 is incorporated. Yu, Webber, Numata, and Wnek disclose all of the elements of the current invention as stated above. However, Yu, Webber, Numata, and Wnek fail to expressly recite wherein the threshold is based on order statistics.

Kafai teaches a system for automatic selection of neighbor lists for incremental updates. (Kafai, ¶ [0017]). Regarding claim 24, Kafai teaches wherein the threshold is based on order statistics (“System 100 includes a threshold determination module 108 to determine distributions of order statistics based on the determined similarity measures and retrieved neighbor lists, and determine a threshold based on the distributions of order statistics,” where “any quantifiable distance between two data objects may be utilized as a similarity measure between the two objects”; Kafai, ¶¶ [0044], [0028]).

Yu as modified by the clustering for sparse distributed representations and visualization elements of Webber, the document retrieval system of Numata, and the system for identification and visualization of clusters of conceptually-related documents of Wnek, to incorporate the teachings of Kafai to include wherein the threshold is based on order statistics. The system described by Kafai allows for reductions in cost and complexity in a variety of applications, including “similarity search, collaborative filtering, data compression, retrieval, clustering, and classification.” (Kafai, ¶¶ [0012] and [0013]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627.  The examiner can normally be reached on 07:00-17:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SES/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
03/04/2021